Exhibit 10.19

FORM OF

SEVERANCE AND RELEASE AGREEMENT

Stillwater National Bank and Jerry Lanier have reached the following Severance
and Release Agreement (“Agreement”). In this Agreement, “Former Employee” refers
to Jerry Lanier; “Bank” refers to Stillwater National Bank, together with any
parent or subsidiaries, related and affiliated entities, companies, and the
employees, officers, trustees, directors, agents, shareholders, successors,
assigns, servants, third party administrators and insurers of any of them.

1. On September 22, 2011, Former Employee was informed that the Bank has decided
to change direction as it relates to the credit resolution functions. As part of
this philosophical change in direction, the decision has been made that Former
Employee will no longer be employed by the Bank. In exchange for the Former
Employee signing the Agreement, the Bank is offering Former Employee the chance
to voluntarily resign and take early retirement in lieu of termination, and to
receive the following post-termination benefits: severance pay (gross) in the
amount of Three Hundred Seven Thousand Five Hundred Dollars and 06/100
($307,500.06) plus an additional amount of Nine Thousand Eighty Five Dollars and
32/100 ($9,085.32) representing Former Employee’s medical and dental premiums
for eighteen (18) months at current rates (and excluding the 2% COBRA premium
which must be paid by Former Employee), and additional amounts of Thirteen
Thousand Three Hundred Twenty and No/100 ($13,320.00) and Four Thousand Severn
Hundred Thirty Six Dollars and 52/100 ($4,736.52), representing current
long-term care and long-term disability premiums respectively (although
disability insurance is not portable), less all applicable federal and state
withholdings and other applicable deductions allowed by law (collectively the
“Severance Payment”). In addition, title to the Bank-owned 2008 Acura automobile
currently used by Former Employee will be transferred to Former Employee.
Therefore, in consideration for the execution by Former Employee of this
Agreement and for the covenants and promises described below, the Bank will
accept Former Employee’s voluntary resignation and early retirement in lieu of
termination (Former Employee will provide a written resignation letter within
five (5) business days of the full execution of the Agreement which will
subsequently be placed by Bank in Former Employee’s personnel file), and Bank
will provide Former Employee the Severance Payment. The Severance Payment shall
be contingent upon the execution and non-revocation of this Agreement as
described in paragraph 9 below. The Severance Payment will be delivered to
Former Employee no less than five (5) business days after the end of the
revocation period described in paragraph 9. Former Employee acknowledges and
understands that the Severance Payment does not entitle Former Employee to any
continued fringe benefits with the Bank that he would not otherwise be entitled
to absent the execution of the Agreement.

 

1



--------------------------------------------------------------------------------

2. Former Employee states that he has not previously filed or joined in any
complaints, petitions, charges or lawsuits against the Bank with any
governmental agency or court of law. Former Employee agrees to and does release
the Bank from all claims or demands Former Employee may have based on Former
Employee’s employment with the Bank or the termination of that employment. This
includes a release of any rights or claims Former Employee may have under the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act, which prohibit age discrimination in employment; 42 U.S.C. § 1981, 1983 and
1985; Title VII of the Civil Rights Act of 1964 as amended, which prohibits
discrimination in employment based on race, color, national origin, religion or
sex; the Equal Pay Act, which prohibits paying men and women unequal pay for
equal work; the Americans with Disabilities Act, which prohibits discrimination
against qualified individuals with a disability; the Fair Labor Standards Act,
including the Wage and Hour Laws relating to payment of wages; the Family and
Medical Leave Act, which provides certain leave of absence benefits to
employees; Employment Retirement Income Security Act, which protects certain
employee benefits; Oklahoma’s Workers’ Compensation laws and regulations
preventing discharge in retaliation for exercising rights under Oklahoma’s
Workers’ Compensation Act; or any other federal, state or local laws or
regulations prohibiting employment discrimination, including qui tam actions.
This also includes a release by Former Employee of any claims for breach of
contract, impairment of economic opportunities, intentional infliction of
emotional distress, invasion of privacy, wrongful discharge, discharge in
violation of public policy, or that the Bank has dealt with Former Employee
unfairly or in bad faith or any other common law contract or tort claim. This
release covers both claims that Former Employee knows about and those he may not
know about. Former Employee also represents that he has not given or sold any
portion of any claim discussed in this Agreement to anyone else.

3. Former Employee promises never to file a lawsuit asserting any claims that
are released in paragraph 2. The Bank promises to defend and indemnify Former
Employee in connection with any claim asserted against Former Employee for
actions taken in the scope of his employment while he worked for Bank, except
for any cause(s) of action based on allegations of gross negligence or criminal
fraud by the Former Employee, in which case the Former Employee will not be
provided a defense or indemnification by the Bank for such claims.

4. If Former Employee breaks his promise in paragraph 3 of this Agreement and
files a lawsuit based on legal claims that Former Employee has released, Former
Employee will pay for all costs incurred by the Bank, any related companies or
the managers, directors or employees of any of them, including reasonable
attorneys’ fees, in defending against Former Employee’s claim(s).

5. Bank makes this Agreement to avoid the cost of defending against any possible
legal action. By making this Agreement, the Bank specifically contests and
categorically denies that it has engaged in any wrongdoing of any kind
whatsoever.

 

2



--------------------------------------------------------------------------------

6. This Agreement does not waive any rights or claims that Former Employee may
have which arise after the date the Former Employee signs this Agreement.

7. Former Employee acknowledges that he received a copy of this Agreement on
September 22, 2011, and was offered a period of at least twenty-one (21) days to
consider it.

8. Former Employee is advised to consult with an attorney of his choice before
signing this Agreement. Former Employee agrees that the Bank shall not be
required to pay any of his attorney’s fees in this or any related matter or
lawsuit, now or later, and that the Severance Payment described in paragraph 1
is in full and complete settlement of all matters between Former Employee and
Bank, including but not limited to, attorney’s fees and costs.

9. Former Employee may revoke this Agreement within seven (7) days of his
signing it. Revocation can be made by delivering a written notice of revocation
to DeAnn Koumbis, VP/Human Resources Director. For such revocation to be
effective, notice must be received no later than 5:00 p.m. on the seventh
(7th) calendar day after Former Employee signs this Agreement. If Former
Employee revokes this Agreement it shall not be effective or enforceable and
Former Employee will not receive any of the benefits described in paragraph 1.

10. Former Employee acknowledges that, if this Agreement becomes effective, he
will not reapply for employment with the Bank. and Former Employee’s employment
with the Bank will cease irrevocably and forever, and will not be resumed again
at any time in the future.

11. Former Employee understands that nothing in paragraphs 3, 4 and 15 or any
other part of this Agreement shall prohibit or restrict Former Employee from
filing a claim or participating in a proceeding relating to a violation of any
federal, state, or local law relating to fraud against shareholders or any rule
of the Securities and Exchange Commission.

12. Former Employee acknowledges that, in the course of his work as an Former
Employee and officer of the Bank, he has had and may have access to information
concerning the Bank, its business and investments, its borrowers, accounting
information, financial information, project information, vendor information,
Bank strategies, expansion opportunities and strategies, litigation strategies,
litigation settlement strategies, labor negotiation strategies and tactics,
trade secrets, methods of doing business and other technical information
(collectively “Proprietary and/or Financial Information”), and that the Bank has
developed, compiled and otherwise obtained, often at great expense, this
Proprietary and/or Financial Information, which has great value to the Bank’s
business and could have

 

3



--------------------------------------------------------------------------------

value to its competitors. This Proprietary and/or Financial Information may
include prospective business opportunities which Former Employee had contact
with on behalf of the Bank during his employment (and therefore Former Employee
has knowledge about these business opportunities that would create an unfair
competitive advantage for Bank’s market competitors if the information was
disclosed to them in violation of this Agreement). Former Employee promises not
to disclose any Proprietary and/or Financial Information regarding Bank’s
prospective projects (including the any specific business opportunities that
Former Employee pursued on behalf of Bank) for any reason whatsoever to any
person, entity, business, or other third party without the express prior written
consent of the Bank (signed by the Chief Credit Officer or higher). Former
Employee agrees to hold in strict confidence and not disclose any such
Proprietary and/or Financial Information, directly or indirectly, to anyone
outside of the Bank or use, copy, publish, summarize such Proprietary and/or
Financial Information for any purpose. In addition, Former Employee agrees not
to remove such Proprietary and/or Financial Information from the Bank’s
premises. As part of this Agreement, Former Employee agrees that he will
immediately return to the Bank the following original pieces (and all copies
thereof) of Bank property: including but not limited to computer, cell phone and
all other Bank property in Former Employee’s possession, and Former Employee
further promises not to make any copies of the same prior to the return of such
property. After the return of the aforementioned property, Former Employee
represents and warrants that he has no such Proprietary and/or Financial
Information physically in his possession or under his custody or control. As
part of the consideration for and inducement to entering this Agreement, the
Bank is expressly relying on the foregoing warranty and representation of Former
Employee. Former Employee’s execution of this Agreement confirms that he has not
disclosed any Proprietary and/or Financial Information to any third parties.
Finally, Former Employee acknowledges, understands and agrees that he continues
to be bound by the terms of the Confidentiality Agreement (attached as Exhibit
“A” to the Agreement he signed on or about April 10, 2001, which remains in full
force and effect, the terms of which are supplemental to and in conjunction with
those in the Agreement).

13. For a period of Eighteen (18) months from the date of this Agreement, Former
Employee shall not hire or attempt to hire any employee of the Bank who was
employed with the Bank at the time of Employee’s departure, or assist in such
hiring by any other person or entity, or encourage any Former Employee to
terminate his or her employment with the Bank.

14. Former Employee agrees not to make any statements or otherwise engage in any
communications (whether written or oral) that in any way disparage or otherwise
denigrate the Bank.

15. As an express condition of this Agreement, Former Employee agrees not to
take any action that is adverse to Bank, or any of its parents, subsidiaries or
affiliates, either individually or in concert with others.

 

4



--------------------------------------------------------------------------------

16. Former Employee agrees to keep the terms, amount and facts of this Agreement
completely confidential, and that he will not disclose any information
concerning this agreement to anyone other than his immediate family and
lawyer(s), who will be informed of and bound by this confidentiality clause.
Former Employee, his family members, financial advisors and lawyers shall
respond to any inquiry about the status of the termination of his employment
only by stating that “Former Employee resigned his employment from Bank,” (or
words to that effect) unless required to say more by a court or agency that has
the power to require them to testify further. Former Employee realizes that
revealing any other information by him or any of his family members or
professional representatives would cause Bank injury and damage the actual
amount of which would be hard to determine, so Former Employee agrees to pay the
Bank Ten Thousand Dollars and No/100 ($10,000.00) each time this happens, and
also to pay all of the Bank’s attorneys’ fees and costs incurred in getting a
court order to stop him and/or to seek such damages.

17. This Agreement shall be governed and interpreted in accordance with the laws
of the State of Oklahoma. In the event litigation is instituted between the
parties in connection with any controversy or dispute arising from, under or
related to this Agreement, the judgment herein should include a reasonable sum
to be paid to the prevailing party on account of attorneys’ fees incurred in
such litigation.

18. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

19. Bank and Former Employee desire that any dispute concerning this Agreement
be handled out of court. Accordingly, they agree that any such dispute shall, as
the parties’ sole and exclusive remedy, be submitted to arbitration in Oklahoma
County, Oklahoma, before an experienced employment arbitrator licensed to
practice law in Oklahoma and selected in accordance with the standard rules of
the American Arbitration Association (AAA). (Former Employee understands that he
may obtain a copy of such rules by calling the AAA, located in Washington, D.C.,
directly if Former Employee’s lawyers do not have copies available.) The laws of
the State of Oklahoma shall govern interpretation of this Agreement. Should
Former Employee or Bank start any legal action or administrative proceeding
against the other with respect to any claim waived by this Agreement, or pursue
any method of resolution of a dispute other than mutual agreement of the parties
or arbitration, then all damages, costs, expenses and attorneys’ fees incurred
by the other party as a result shall be the responsibility of the one bringing
the suit or starting the procedure.

20. This is the whole Agreement between Former Employee and Bank. No promises
oral or written statement upon which Former Employee has been told to rely have
been made to him other than those in this Agreement. If any portion of this
Agreement is found to be unenforceable, then both Former Employee and the Bank

 

5



--------------------------------------------------------------------------------

desire that all other portions that can be separated from it or appropriately
limited in scope shall remain fully valid and enforceable. Each party also
agrees that, without receiving further consideration, it will sign and deliver
such documents and do anything else that is necessary in the future to make the
provisions of this Agreement effective.

FORMER EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND
IS VOLUNTARILY ENTERING INTO IT.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE BY FORMER EMPLOYEE
OF ALL KNOWN AND UNKNOWN CLAIMS.

 

                                 

Date

     

 

JERRY LANIER

                                 

Date

     

 

Witness

                                 

Date

     

 

JERRY LANIER

      (signed after 7 day revocation period)

                                 

Date

     

 

Witness

                                 

Date

     

 

DeAnn Koumbis

      Vice President, Human Resources Director       Stillwater National Bank

                                 

Date

     

 

Witness

 

6